Title: To Thomas Jefferson from Nathan Pendleton, 3 April 1806
From: Pendleton, Nathan
To: Jefferson, Thomas


                        
                            Honorable Sir,
                            State of Connecticut, Stonington Apl. 3d AD 1806—
                        
                        
                              We the republican committee of arangements, for this Town And port, having this day met
                            together for the purpose of Assertaining, the friends of the President, and present administration, of the general
                            Government, And for the support of the same in this State, Beg leave to observe That we View with abhorrance the nefarious
                            practices, adopted by the Insidious enemies of Republicanism, who by falshood and Scandal endeavour to divide and mislead
                            its friends, and render contemtable all concernd. in its administration, Impressed as we are with the Importance of
                            harmony amongst our selves, and a firm adherence to principle, we cannot view but with displeasure, republicans throwing
                            themselves under the Influence of modern federalism for the purpose of Obtaining suffrages, to which they are not entitled
                            by Merit—after these remarks we beg leave to State, that this Town is one of the largest in this State, That they are
                            about Two thirds Republicans, the remainder either doubtfull or Violent Feds. That the Town has a petition before
                            Congress, to be reEstablished as a port of entry, (as they were under the State Government) That if they should succeed, A
                            Collector of course will be Necessary, That the success of the petition is the wish of all here save about five Violent
                            Feds. who if they cannot defeat the petition will do all in their power to create divisions amongst republicans, by
                            recommending some doubtfull One, totally Under their influence we therefore think it a duty we Owe the public, from the
                            trust reposed in Us in relation to Men And principles, to Acquaint the executive of the Genl. Government, That in case a
                            Collecr. should be necessary at our port, we recommend Colo. Jonathan Palmer, the present Surveyor for that office, whose
                            public and private Character can Not be impeached, but by Fedls. And whose patriotism and friendship for the General
                            Government, are beyound a doubt, And his Influenc extensive and Necessary at this time for the Republican Cause, Colo.
                            Palmer was in Service 76, And has Since held the office of collector under the State Government Till Our port was Annex’d
                            to NewLondon under the New revenue System—That he has formerly been Many years a Select Man of this Town and a
                            representative at our Assembly, ’till rendred ineligible by a law of this State, for holding offices under the general
                            Government, If any thing further should be wished in relation to his Character referance may be had to Mr. Granger And
                            Genl. Joseph Stanton, a Member from Rhod Island Now at Congress.—with Assurances of Friendship, And the highest esteem,
                            for the President and Genl. Government we Subscribe Our Selves—with great Devotion.—
                        
                            Nathan Pendleton–Town Manager
                            
                                and 8 other signatures
                            
                            District Managers—
                        
                    